Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-14 and 16-20 are pending and they are represented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coughran (US 10/956855 B1) in view of Eriksson (US 8,959,518) further in view of RAJAGOPAL (US 2020/0226401 A1).
As to claim 1, Coughran teaches a scheduler system (scheduling systems, col. 13, lines 40-41) to determine a schedule, (the parking availability sensors help to determine when and if a new task can be scheduled, col. 31, lines 16-28) the scheduler system comprising: 
at least one first memory device (memory device, col.41, lines 15-40);
processing circuitry coupled to the at least one first memory device (The process will be described as being performed by a system of one or more computers. The system receives trip data (810). As described above, the trip data represents how an agent actually traveled to a plurality of waypoints … the system receives values generated by one or more external data feeds from a sensor network (820). This data can be obtained from sensor logs, col. 23, lines 22-55; the essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. The central processing unit and the memory can be supplemented by, or incorporated in, special purpose logic circuitry, col. 42, lines 2-16) the processing circuitry to:
determine feature values (feature value that indicates rain… a feature value that indicates sun) of features of a task (whether or not tasks at particular waypoints were successful or unsuccessful) based on a predefined mapping of the features to feature values in a first memory device of the at least one first memory device (The process will be described as being performed by a system of one or more computers. The system receives trip data (810). As described above, the trip data represents how an agent actually traveled to a plurality of waypoints … the system receives values generated by one or more external data feeds from a sensor network (820). This data can be obtained from sensor logs, col. 23, lines 22-55; the system generates training examples by associating the trip data with feature values from the external data feeds (830). In other words, the system determines for each portion of a trip, which values from the sensor network to associate with the trip data. For example, if on a particular day it was rainy in the morning but sunny in the afternoon, for a trip that occurred in the morning, the system will store a feature value that indicates rain, and for a trip that occurred in the afternoon, the system will store a feature value that indicates sun, col. 23, lines 40-50; the trip data can include benefit and cost information for each trip. Trip costs can include fuel costs, estimated vehicle wear costs, time costs, agent-related costs, redelivery costs, or storage costs, to name just a few examples. Trip benefits can include indicators of whether or not tasks at particular waypoints were successful or unsuccessful, e.g., whether a delivery was successfully made. The system can then compute for each trip in the trip logs, an aggregate success value by summing the benefits and subtracting the sum of the costs, col. 22, lines 12-28), the features including a time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource (each training example has independent feature values from a particular trip and corresponding dependent waypoint-specific scores that represent respective outcomes of a portion of the particular trip at a respective waypoint of the particular trip including whether a task performed at the waypoint during a particular time window was successful or unsuccessful, claims 1-3);
wherein the processing circuitry is further to, before determining the feature values, identify. the features of the task (the system generates training examples by associating the trip data with feature values from the external data feeds (830). In other words, the system determines for each portion of a trip, which values from the sensor network to associate with the trip data. For example, if on a particular day it was rainy in the morning but sunny in the afternoon, for a trip that occurred in the morning, the system will store a feature value that indicates rain, and for a trip that occurred in the afternoon, the system will store a feature value that indicates sun, col. 23, lines 40-50);
determine, by a supervised machine learning model, a likelihood the resource will successfully complete the task within a time window (The training engine 620 can use any appropriate model, e.g., supervised or unsupervised machine learning models including classification models that classify routes as advantageous or not… in some implementations, the system 602 can use models having preprogrammed parameter values rather than training models from scratch. For example, the system can use a preprogrammed model that specifies that routes take 30% longer to complete in the rain, col. 20, lines 10-28; prediction subsystem 602 can make waypoint-specific predictions about tasks to be completed at waypoints on the route, e.g., the likelihood that a particular task will be successful if attempted within a particular time window, col. 20, line 62- col.21, line 8).
Coughran does not teach determine based on a first current time and the feature values, a likelihood the resource will successfully complete the task within a time window. However, Eriksson teaches determine based on a first current time (current time)  and the feature values (time stamp), a likelihood the resource (the selected time window) will successfully complete the task within a time window (selected time window) (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4 ); and
schedule the task to be performed by the resource based on the determined likelihood (in response thereto, sort the upcoming task invocation according to actual scheduled task invocations within the selected time window as to resolve any discrepancies, claims 1-4).
It would have been obvious to one of ordinary skill int the art before effective filing dated of claimed invention to incorporate the teaching of determine based on a first current time and the feature values, a likelihood the resource will successfully complete the task within a time window; schedule the task to be performed by the resource based on the determined likelihood as taught by Eriksson into Coughran to reducing the time needed to solve problems and increasing the effective measure in efficiency of results.

RAJAGOPAL teaches determine, by a trained and deployed supervised machine learning model and based-using a first current time and the determined feature values as input to the trained and deployed supervised machine learnings model, a likelihood the resource will successfully complete the task within a time window, and schedule the task to be performed by the resource based on the determined likelihood (the creation platform may train the classification model using a supervised training procedure that includes receiving input to the classification model from a subject matter expert, which may reduce an amount of time, an amount of processing resources, and/or the like to train the classification model of activity automatability, relative to an unsupervised training procedure, paragraphs 15-20 ).
It would have been obvious to one of ordinary skill int the art before effective filing dated of claimed invention to incorporate the teaching of determine, by a trained and deployed supervised machine learning model and based-using a first current time and the determined feature values as input to the trained and deployed supervised machine learnings model, a likelihood the resource will successfully complete the task within a time window, and schedule the task to be performed by the resource based on the determined likelihood as taught by Eriksson into Coughran to reducing the time needed to solve problems and increasing the effective measure in efficiency of results.

;


As to claim 14, Coughran teaches a non-transitory machine-readable medium including instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler (the ability for scheduled calls to schedule subsequent scheduled calls for dynamic route improvement), the operations comprising:
determine feature values (feature value that indicates rain… a feature value that indicates sun) of features of a task (whether or not tasks at particular waypoints were successful or unsuccessful) based on a predefined mapping of the features to feature values in a first memory device of the at least one first memory device (The process will be described as being performed by a system of one or more computers. The system receives trip data (810). As described above, the trip data represents how an agent actually traveled to a plurality of waypoints … the system receives values generated by one or more external data feeds from a sensor network (820). This data can be obtained from sensor logs, col. 23, lines 22-55; the system generates training examples by associating the trip data with feature values from the external data feeds (830). In other words, the system determines for each portion of a trip, which values from the sensor network to associate with the trip data. For example, if on a particular day it was rainy in the morning but sunny in the afternoon, for a trip that occurred in the morning, the system will store a feature value that indicates rain, and for a trip that occurred in the afternoon, the system will store a feature value that indicates sun, col. 23, lines 40-50; the trip data can include benefit and cost information for each trip. Trip costs can include fuel costs, estimated vehicle wear costs, time costs, agent-related costs, redelivery costs, or storage costs, to name just a few examples. Trip benefits can include indicators of whether or not tasks at particular waypoints were successful or unsuccessful, e.g., whether a delivery was successfully made. The system can then compute for each trip in the trip logs, an aggregate success value by summing the benefits and subtracting the sum of the costs, col. 22, lines 12-28), the features including a time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource (each training example has independent feature values from a particular trip and corresponding dependent waypoint-specific scores that represent respective outcomes of a portion of the particular trip at a respective waypoint of the particular trip including whether a task performed at the waypoint during a particular time window was successful or unsuccessful, claims 1-3);
wherein the processing circuitry is further to, before determining the feature values, identify the features of the task (the system generates training examples by associating the trip data with feature values from the external data feeds (830). In other words, the system determines for each portion of a trip, which values from the sensor network to associate with the trip data. For example, if on a particular day it was rainy in the morning but sunny in the afternoon, for a trip that occurred in the morning, the system will store a feature value that indicates rain, and for a trip that occurred in the afternoon, the system will store a feature value that indicates sun, col. 23, lines 40-50);
determine, by a supervised machine learning model, a likelihood the resource will successfully complete the task within a time window (The training engine 620 can use any appropriate model, e.g., supervised or unsupervised machine learning models including classification models that classify routes as advantageous or not… in some implementations, the system 602 can use models having preprogrammed parameter values rather than training models from scratch. For example, the system can use a preprogrammed model that specifies that routes take 30% longer to complete in the rain, col. 20, lines 10-28; prediction subsystem 602 can make waypoint-specific predictions about tasks to be completed at waypoints on the route, e.g., the likelihood that a particular task will be successful if attempted within a particular time window, col. 20, line 62- col.21, line 8).
Coughran does not teach determine based on a first current time and the feature values, a likelihood the resource will successfully complete the task within a time window. However, Eriksson teaches determine based on a first current time (current time)  and the feature values (time stamp), a likelihood the resource (the selected time window) will successfully complete the task within a time window (selected time window) (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4 ); and
schedule the task to be performed by the resource based on the determined likelihood (in response thereto, sort the upcoming task invocation according to actual scheduled task invocations within the selected time window as to resolve any discrepancies, claims 1-4).
It would have been obvious to one of ordinary skill int the art before effective filing dated of claimed invention to incorporate the teaching of determine based on a first current time and the feature values, a likelihood the resource will successfully complete the task within a time window; schedule the task to be performed by the resource based on the determined likelihood as taught by Eriksson into Coughran to reducing the time needed to solve problems and increasing the effective measure in efficiency of results.

AS to claim 3, Eriksson teaches the processing circuitry is further to determine a specified amount of time has elapsed since the determined likelihood was determined (The time windows 120 thus represent composite data structures defining time periods in which tasks are to be executed in accordance with corresponding task schedules, col. 5, lines 55-64), and to re-determine the likelihood the resource will successfully complete the task, the likelihood re-determined by the machine learning model based on a second current time and the determined feature values (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4).
As to claims 5, Eriksson teaches the at least one memory device includes a second memory device (one or more memory devices for storing instructions and data, col. 15, lines 48-55; This data can be obtained from sensor logs, col. 23, lines 22-55); and
the processing circuitry (digital electronic circuitry, col. 15, lines 16-20) is further to:
in response to a determination that a specified period of time has elapsed, access data stored in the second memory device during the specified period of time (individual time windows of the time windows 120 are reached, actual execution of tasks specified by time window may proceed. For example, as described in more detail below, an in-flight map 128 may be utilized to read scheduler entries from a particular linked list of an associated time window, so that the in-flight map 128 references some or all of the scheduler entries of the linked lists of the time window in question, col. 5, lines 55-63); and
extract second features from the accessed data (an in-flight map 128 may be utilized to read scheduler entries from a particular linked list of an associated time window, so that the in-flight map 128 references some or all of the scheduler entries of the linked lists of the time window in question, ) and store the second features in the first memory device (the in-flight map 128 may be implemented using the distributed key-value store 110 and utilized to store a certain number of entries at any given time, col. 5, lines 55-63; this head entry may be understood to represent a first entry of a linked list of scheduler entries 126, which holds all scheduler entries which fall into the associated time window (e.g., for the just-mentioned time window, the linked list 126 would include any scheduler entry and associated task to be executed between 2011-11-25 15:32:00 and 2011-11-25 15:32:59), col. 5, lines 46-55).

AS to claim 16, Coughran teaches:
the processing circuitry is further to determine a specified amount of time   has elapsed since the task was score  (the time windows 120 thus represent composite data structures defining time periods in which tasks are to be executed in accordance with corresponding task schedules, col. 5, lines 55-64), and to re-determine the likelihood the resource will successfully complete the task, the likelihood re-determined by the machine learning model based on a second current time and the determined feature values (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Coughran (US 10/956855 B1) in view of Eriksson (US 8,959,518) further in view of RAJAGOPAL (US 2020/0226401 A1)further in view of Tjew (US 2013/0111019 A1).






As to claim 6, Coughran and Eriksson and RAJAGOPAL do not teach wherein the processing circuitry is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood .However, Tjew teaches wherein the processing circuitry is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood (In the offline case, training data comes from historical or previously captured and recorded sequences of messages, which are stored in a file. The length of the learning or training phase can depend on the inherent variability of the types and frequencies of communications received for particular applications. The learning or training phase can stop automatically when certain stability criteria have been met. However, the ability to turn on the learning or training mode at any time could be provided and programmed into the learn unit or module 16, paragraphs [31-32]; in one exemplary embodiment of the disclosure, the user behavior analyzer system 10 can operate in two phases. In a learning or training phase, the targeted communications could be in a state for which a relatively high level of confidence in the normalcy of the communications can be determined. Depending on the resource availability, the learning or training phase could be conducted either online or offline, paragraphs [31-32]). 

It would have been obvious to one of ordinary skill int the art before effective filing dated of claimed invention to incorporate the teaching of wherein the processing circuitry is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood as taught by Eriksson into Coughran to provide training data comes directly from the real-time communications captured while the system is in operation.
As to claim 7, Tjew teaches the processing circuitry is further to evaluate, by a second technique and while the scheduler system is online, whether the machine learning model generates sufficiently accurate predictions of likelihood, the second technique different from the first technique (In one exemplary embodiment of the disclosure, the user behavior analyzer system 10 can operate in two phases. In a learning or training phase, the targeted communications could be in a state for which a relatively high level of confidence in the normalcy of the communications can be determined. Depending on the resource availability, the learning or training phase could be conducted either online or offline... Depending on the resource availability, the learning or training phase could be conducted either online or offline. In the online case, training data comes directly from the real-time communications captured while the system is in operation. In the offline case, training data comes from historical or previously captured and recorded sequences of messages, which are stored in a file. In the online case, training data comes directly from the real-time communications captured while the system is in operation, paragraphs [31-32]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coughran (US 10/956855 B1) in view of Eriksson (US 8,959,518) RAJAGOPAL (US 2020/0226401 A1) further in view of BEDADALA (US 2005/0275852 A1).
As to claim 9, Coughran, Eriksson and Rajacopal do not teach comprising a fourth memory device including the likelihood indexed by task identification stored thereon, the fourth memory device local to the processing circuitry. However, BEDADALA teaches a fourth memory device including the likelihood indexed by task identification stored thereon, the fourth memory device local to the processing circuitry (shows how the printer selection process 30 cross references the resources required by the print job with the resident resources 33 in the printing devices A-C. The resources required by the print job are identified in the resource reference index, paragraphs [40]-[48]).
It would have been obvious to one of ordinary skill int the art before effective filing dated of claimed invention to incorporate the teaching of wherein the processing circuitry is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood as taught by Eriksson into Coughran to provide distributing works involved in creating secondary copies which can enhance scalability and improve system performance.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coughran (US 10/956855 B1) in view of Eriksson (US 8,959,518) RAJAGOPAL (US 2020/0226401 A1) further in view of Gentile (US 2014/0214473 A1).
As to claim 10, Coughran, Erikson and Rajacopal do not teach the schedule is a call schedule (schedules sales calls) for sales call resources to place calls to product sales leads. However, Gentile teaches schedule is a call schedule (schedules sales calls) for sales call resources to place calls to product sales leads (In particular, sales representatives involved in in-home sales calls directly interacting with home or business owners need a more effective way to receive and manage information related to products and projects, to present sales related information to prospective customers, to capture data needed in generating firm quotes to customers, paragraphs [4-6]; the dealer/contractor gets information about the sales call; historical sales call performance; project status; sales process efficiencies and eventually the electronic order. The salesperson receives information related to leads, contacts, appointments and sales material delivered to the salesperson's remote device (e.g., iPad, tablet, or other remote device), paragraph [8]).
As to claim 11, Gentile teaches the features include phone call features indicating lead information features (during a sales call the salesperson demonstrates product materials, portfolios, education resources to the home owner using the device 110. Data and materials (including lead, project, product and pricing/discount data and content) may be downloaded to the device 110 over network 106 from primary server 122 of central server system, paragraph [65]) gathered on prior call is placed to the product sales leads, the lead information features indicating information of the product sales leads (lead generation processes may result in a sales call, [65]; What is needed is a system that allows for easy capturing, tracking and retrieval of information pertaining to a specific customer/project, data captured as part of the sales call process, including measurement data, visualization of presented product offerings, and firm quotes generated during the sales call,[15-24]; performs pre-work in advance of making the sales call with customer 108. Pre-work may also be performed, in whole or in part, by a central project coordinator 124. The SWAT tool includes data, sales functions and user interfaces 112 for operating by the salesperson on the client device, paragraph [65]; the user performs pre-work tasks related to the assigned project in advance of a sales call. At step 406 the user presents sales materials and information unique to the project to a customer using the client device. At step 408 the user collects and stores data related to and unique to the project during the sales call. At step 410, during the sales call the user generates at least one firm quote for delivery to the customer related to and based on data collected during the sales call and stored on the client device, paragraph [72]).
Claims 13 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Coughran (US 10/956855 B1) in view of Eriksson (US 8,959,518) RAJAGOPAL (US 2020/0226401 A1) further in view of Jin (2017/0076198 A1).
As to claim 17, Coughran, Eriksson and Rajacopal do not teach a method of scheduling a resource to perform a task by a scheduler system, the method comprising:
determine feature values (feature value that indicates rain… a feature value that indicates sun) of features of a task (whether or not tasks at particular waypoints were successful or unsuccessful) based on a predefined mapping of the features to feature values in a first memory device of the at least one first memory device(The process will be described as being performed by a system of one or more computers. The system receives trip data (810). As described above, the trip data represents how an agent actually traveled to a plurality of waypoints … the system receives values generated by one or more external data feeds from a sensor network (820). This data can be obtained from sensor logs, col. 23, lines 22-55; the system generates training examples by associating the trip data with feature values from the external data feeds (830). In other words, the system determines for each portion of a trip, which values from the sensor network to associate with the trip data. For example, if on a particular day it was rainy in the morning but sunny in the afternoon, for a trip that occurred in the morning, the system will store a feature value that indicates rain, and for a trip that occurred in the afternoon, the system will store a feature value that indicates sun, col. 23, lines 40-50; the trip data can include benefit and cost information for each trip. Trip costs can include fuel costs, estimated vehicle wear costs, time costs, agent-related costs, redelivery costs, or storage costs, to name just a few examples. Trip benefits can include indicators of whether or not tasks at particular waypoints were successful or unsuccessful, e.g., whether a delivery was successfully made. The system can then compute for each trip in the trip logs, an aggregate success value by summing the benefits and subtracting the sum of the costs, col. 22, lines 12-28), the features including a time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource (each training example has independent feature values from a particular trip and corresponding dependent waypoint-specific scores that represent respective outcomes of a portion of the particular trip at a respective waypoint of the particular trip including whether a task performed at the waypoint during a particular time window was successful or unsuccessful, claims 1-3);
wherein the processing circuitry is further to, before determining the feature values, identify. the features of the task (the system generates training examples by associating the trip data with feature values from the external data feeds (830). In other words, the system determines for each portion of a trip, which values from the sensor network to associate with the trip data. For example, if on a particular day it was rainy in the morning but sunny in the afternoon, for a trip that occurred in the morning, the system will store a feature value that indicates rain, and for a trip that occurred in the afternoon, the system will store a feature value that indicates sun, col. 23, lines 40-50);
determine, by a supervised machine learning model, a likelihood the resource will successfully complete the task within a time window (The training engine 620 can use any appropriate model, e.g., supervised or unsupervised machine learning models including classification models that classify routes as advantageous or not… in some implementations, the system 602 can use models having preprogrammed parameter values rather than training models from scratch. For example, the system can use a preprogrammed model that specifies that routes take 30% longer to complete in the rain, col. 20, lines 10-28; prediction subsystem 602 can make waypoint-specific predictions about tasks to be completed at waypoints on the route, e.g., the likelihood that a particular task will be successful if attempted within a particular time window, col. 20, line 62- col.21, line 8).
Coughran does not teach determine based on a first current time and the feature values, a likelihood the resource will successfully complete the task within a time window. However, Eriksson teaches determine based on a first current time (current time)  and the feature values (time stamp), a likelihood the resource (the selected time window) will successfully complete the task within a time window (selected time window) (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4 ); and
schedule the task to be performed by the resource based on the determined likelihood (in response thereto, sort the upcoming task invocation according to actual scheduled task invocations within the selected time window as to resolve any discrepancies, claims 1-4).
It would have been obvious to one of ordinary skill int the art before effective filing dated of claimed invention to incorporate the teaching of determine based on a first current time and the feature values, a likelihood the resource will successfully complete the task within a time window; schedule the task to be performed by the resource based on the determined likelihood as taught by Eriksson into Coughran to reducing the time needed to solve problems and increasing the effective measure in efficiency of results.
Eriksson and Coughran do not teach machine learning model includes a gradient boost tree model.  However, Jin teaches machine learning model includes a gradient boost tree model (learning models includes a first learning model that is a gradient boosted decision tree (GBDT) model, claims [12]-[14]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler as taught by Jin into Coughran and Eriksson to allow refined machine learning models and to evaluate the efficacy of the machine learning models.

As to claim 13, Jin teaches machine learning model includes a gradient boost tree model teaches (learning models includes a first learning model that is a gradient boosted decision tree (GBDT) model, claims [12]-[14]).

Allowable Subject Matter
Claims 4, 8, 12 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195                                                                                                                                                                                         

/CAMQUY TRUONG/Primary Examiner, Art Unit 2195